El Juez Asociado Señob Wolf,
emitió la opinión del tribunal.
En una apelación en que no se ha incorporado la evidencia ni se ha reproducido lo que sucedió ante la corte inferior, no podemos hallar error o abuso de discreción, en *916la negativa a posponer un caso de misdemeanor porque no-estuviera presente el abog'ado del acusado.
Tampoco fué error declarar sin lugar una moción no-jurada del apelante. Ni vemos que sea excesiva la pena de-tres meses.
Una denuncia concebida en los siguientes términoses suficiente:
“ ... el acusado Epifanio Laguer, entonces y allí, ilegal, volun-taria y maliciosamente, con el propósito deliberado de privar de ello-a su legítimo dueño, sustrajo de la propiedad de Eleuterio Cordero-como dos quintales de ñames, más o menos, valorados en $4, los que-no pudo llevar consigo- por haber sido sorprendido dentro de la tala por el susodicho Cordero y su hermano José Cordero, y fueron ocupa-dos poniéndose a disposición de la corte como prueba en el caso ...
Si bien el acusado no se babía ido del sitio, bubo unasuficiente apropiación de la propiedad, y, por tanto, un caso de burto.
Cuando se alega el burto de varios quintales deñames se describen prima facie bienes muebles, no inmuebles..

Debe confirmarse la sentencia apelada.